DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
     The replacement drawings were received on 12/10/2021.  These drawings are acceptable.

Response to Amendment
     The amendments to Claims 1, 4, 6 in the submission filed 12/10/2021 are acknowledged and accepted.  In view of these amendments, the objections to the claims in Section 11 of the Office Action dated 11/15/2021 are respectfully withdrawn.

Allowable Subject Matter
     Claims 1-6 are allowed.
     The following is an examiner’s statement of reasons for allowance: 
     Claim 1 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a method as generally set forth in Claim 1, the method including, in combination with the features recited in Claim 1, calculating pre-calculated row raw images for each recorded row; and combining the pre-calculated row raw images to form a raw image and are deconvolved to generate the image of the .
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
12/17/2021



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872